                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

----------------------------------------------------------x
In re:                                                     :   Case No. 20-51998-AMK
                                                           :
         GRANT THOMAS WILCOX,                              :   Chapter 13
                                                           :
                                                           :
                  Debtor.                                  :
                                                           :
----------------------------------------------------------x
                                                           :   Adv. Pro. No. 21-5001
GRANT T. WILCOX,                                           :
                                                           :
         Plaintiff,                                        :   Judge Alan M. Koschik
                                                           :
                  v.                                       :
                                                           :
SARA N. WILCOX n/k/a SARA BUTTS, et al. :
                                                           :
         Defendants.                                       :
-----------------------------------------------------------x

                     RESPONSE OF SARA BUTTS AND HERBERT BAKER
                       TO MOTION FOR RESTRAINING ORDER AND
                              MOTION FOR INJUNCTION

        Now come Sara Butts f/k/a Sara Wilcox and Herbert Baker (“Defendants”) by and through

their undersigned counsel and hereby submit their Response to Motion for Restraining Order (Doc.

No. 7). For their Response, Defendants state as follows:




21-05001-amk          Doc 8      FILED 02/02/21          ENTERED 02/02/21 14:24:26     Page 1 of 21
        1.      Plaintiff Grant Wilcox is yet again seeking relief from this Court from the

consequences of his own behavior. Plaintiff attaches police reports from Streetsboro and Aurora

as Exhibits D and E to the Motion for Restraining Order (the “Motion”). They indicate traffic

stops. Neither of those reports indicate that Plaintiff was stopped because of the capias issued

from Licking County. Further, attached hereto as Exhibits A, B. and C are police reports from the

Windham police department. Those stops were either traffic stops or health checks. Plaintiff is

well known to local police but they are not stopping him because of the capias.

        2.      Plaintiff calls the Motion a motion for a restraining order but in fact is asking the court

for affirmative relief—to “enter a temporary restraining order directing Creditor Defendants to

IMMEDIATELY vacate the civil arrest warrant issued by the Licking County Domestic Relations

Court”. Plaintiff, however, complains in the Motion about the hearing Defendants are asking the

Licking County Domestic Relations Court (the “DR Court”) to schedule for that specific purpose.

See Exhibit F to Motion. There are other non-monetary matters, which matters are not stayed by

Plaintiff’s chapter 13 filing, but Plaintiffs are seeking to ask the DR Court to withdraw the capias.

        3.      Plaintiff complains that Defendants have not done enough to cause the withdrawal of

the capias. The DR Court has notice of the Plaintiff’s chapter 13 filing. The DR Court has determined

for itself that the stay did not apply. See Exhibit D attached hereto. Plaintiff’s issue is with the DR

Court, not Defendants. Defendants have done what is necessary to comply with the bankruptcy stay.

        4.      Additionally, there are matters not stayed by the Bankruptcy Code for which the

capias was issued. The judgment entry attached to the Motion as Exhibit C recites the bases for the

issuance of the capias. Two of those bases are the failure to submit a QDRO and failure to sign a

power of attorney for real property awarded to Defendant Sara Butts. Exhibit C at pg. 2. Neither of




21-05001-amk       Doc 8      FILED 02/02/21        ENTERED 02/02/21 14:24:26              Page 2 of 21
those matters are stayed by the bankruptcy stay because they are actions Plaintiff needs to take to give

effect to the divorce decree.

        5.      Defendants have been the subject of baseless adversary proceedings filed by Plaintiff

and multiple bankruptcy cases themselves which appear solely to flout the orders from the DR Court

and avoid Plaintiff’s obligations to Defendant Sara Butts. Plaintiff has no counsel and appears unable

or unwilling to obtain counsel. Defendants should not have to continue to be the target of vexatious

litigation brought about by Plaintiff. Accordingly, Defendants respectfully request this Court to

enjoin Plaintiff from making any further filings in this Court pro se or without leave of court. He has

proven himself to be a vexatious litigator over the last 2 years since he reopened his prior chapter 7

case and sought relief against the Defendants. Absent competent counsel or leave of court, Plaintiff

will continue to cause Defendants to incur fees defending themselves and continue to waste the

Court’s time.

        6.      This Court has authority to issue such an order. See, Simon v. Amir (In re Amir),

Nos. 08-13700, 13-1051, 2013 Bankr. LEXIS 3915 (Bankr. N.D. Ohio Sep. 18, 2013). The court in

Amir found the authority for issuing such an injunction in 11 U.S.C § 105 and Federal Rule of

Bankruptcy Procedure 9011. Id. at *8-9. This Court should likewise enjoin Plaintiff from further

filings pro se or without leave of court.

        WHEREFORE, Sara Butts, f/k/a Sara Wilcox, and Herbert Baker respectfully request that

the Court deny Plaintiff’s Motion, enjoin Plaintiff from filing motions or other papers seeking

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




21-05001-amk        Doc 8       FILED 02/02/21     ENTERED 02/02/21 14:24:26             Page 3 of 21
relief against Defendants without counsel or without leave of court, and grant any other and further

relief that the Court deems just and proper.

                                                             Respectfully submitted,

                                                             /s/ Anthony J. DeGirolamo
                                                             Anthony J. DeGirolamo (0059265)
                                                             3930 Fulton Dr., N.W., Ste. 100B
                                                             Canton, Ohio 44702
                                                             Telephone: 330-305-9700
                                                             Facsimile: 330-305-9713
                                                             E-mail: tony@ajdlaw7-11.com

                                                             COUNSEL FOR SARA BUTTS
                                                             f/k/a SARA WILCOX AND
                                                             HERBERT BAKER




21-05001-amk       Doc 8    FILED 02/02/21       ENTERED 02/02/21 14:24:26           Page 4 of 21
                                CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021, a copy of the foregoing Response was
electronically transmitted via the Court’s CM/ECF system to those listed on the Court’s Electronic
Mail Notice list:

      Keith Rucinski efilings@ch13akron.com
      United States Trustee (Registered address)@usdoj.gov


                                                            /s/ Anthony J. DeGirolamo
                                                            Anthony J. DeGirolamo

       The undersigned hereby certifies that a copy of the foregoing Response was served via e-
mail, upon those listed below, this 2nd day of February, 2021.

                                                                   /s/ Anthony J. DeGirolamo
                                                                   Anthony J. DeGirolamo
Grant T. Wilcox
grant.wilcox@gmail.com




21-05001-amk      Doc 8     FILED 02/02/21      ENTERED 02/02/21 14:24:26           Page 5 of 21
                                  EXHIBIT A




21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 6 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 7 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 8 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 9 of 21
                                   EXHIBIT B




21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 10 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 11 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 12 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 13 of 21
                                   EXHIBIT C




21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 14 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 15 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 16 of 21
                                   EXHIBIT D




21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 17 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 18 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 19 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 20 of 21
21-05001-amk   Doc 8   FILED 02/02/21   ENTERED 02/02/21 14:24:26   Page 21 of 21
